Title: From George Washington to Colonel Daniel Morgan, 9 August 1777
From: Washington, George
To: Morgan, Daniel



Sir
Camp near German Town [Pa.] Augt 9th 1777

You will march to Morrow Morning the Corps under your Command for Maidenhead in the state of Jersey and there halt ’till you receive further Orders. In your March, as well as during your stay at that place, you will take every possible care in your power to restrain every species of licentiousness in the Soldiery and to prevent them doing the least injury to the Inhabitants or their property, as nothing can be more disserviceable to our Cause, or more unworthy of the Character we profess—to say nothing of the injustice of the measure. I am Sir Yr Most Obedt sert

Go: Washington

